        Case 2:20-cv-00343-DWL Document 1 Filed 02/14/20 Page 1 of 4


             Lindsay G. Leavitt – 029110
 1               Lleavitt@jsslaw.com
      JENNINGS, STROUSS & SALMON, P.L.C.
 2     A Professional Limited Liability Company
              One East Washington Street
 3                    Suite 1900
             Phoenix, Arizona 85004-2554
 4            Telephone: (602) 262-5911
 5 Attorneys for Defendant
 6
                          IN THE UNITED STATES DISTRICT COURT
 7
                                 FOR THE DISTRICT OF ARIZONA
 8
 9      Peter Strojnik,                             No.
10                   Plaintiff                      DEFENDANT’S NOTICE OF
                                                    REMOVAL
11      vs.
12      New Crescent Investments, LLC, d/b/a
        Sheraton Crescent Phoenix,
13
                     Defendant.
14
15            Pursuant to Local Rule of Civil Procedure (“Local Rule”) 3.6(a) and 28 U.S.C.
16 §§ 1331, 1441(a)(c) and 1446, Defendant New Crescent Investments, LLC d/b/a
17 Sheraton Crescent Phoenix (“Sheraton Crescent”) provides notice of the removal to
18 this Court of Strojnik v. New Crescent Investments, LLC, filed in the Maricopa County
19 Superior Court, and assigned case number CV2020-050551.
20 I.         INTRODUCTION
21            Mr. Strojnik—a former attorney who was disbarred in 2018 for filing meritless
22 ADA accessibility lawsuits—has now begun filing ADA lawsuits pro per, seeking
23 damages for barriers to accessibility that he alleges he personally encountered at
24 Sheraton Crescent’s hotel. Mr. Strojnik has asserted a claim under the Americans with
25 Disabilities Act (“ADA”) as well as a state law claim for negligence. The Court has
26 jurisdiction over the lawsuit because Mr. Strojnik’s ADA claim arises under federal
27 law. Accordingly, removal is proper.
28
                                                                          6958256v1(69171.1)
       Case 2:20-cv-00343-DWL Document 1 Filed 02/14/20 Page 2 of 4


     II.   THIS COURT HAS ORIGINAL JURISDICTION PURSUANT TO 28
 1
           U.S.C. § 1331.
 2
 3         Under 28 U.S.C. § 1441(a), a defendant may remove any case over which the
 4 Court has “original jurisdiction.” A district court has original jurisdiction of all civil
 5 actions arising under the Constitution, laws, or treaties of the United States. See 28
 6 U.S.C. § 1331.
 7         Mr. Strojnik has asserted a claim against Sheraton Crescent for alleged ADA
 8 violations that exist because of, and therefore arise under, the laws of the United States.
 9 See 42 U.S.C. § 12101, et seq.
10 III.    THIS NOTICE OF REMOVAL IS TIMELY
11         A defendant may file a Notice of Removal within “30 days after the receipt by
12 the defendant, through service or otherwise, of a copy of the initial pleading setting
13 forth the claim for relief upon which such action or proceeding is based…” 28 U.S.C.
14 § 1446(b)(1).
15         Mr. Strojnik filed this Complaint in the Maricopa County Superior Court on
16 January 23, 2020. See Exhibit A. He filed is Affidavit of Service on February 3, 2020,
17 alleging that he served the pleadings on January 27, 2020. See Exhibit B. Accordingly,
18 Sheraton Crescent’s deadline for filing a Notice of Removal is February 26, 2020.
19 Accordingly, this Notice is timely.
20 IV.     SHERATON CRESCENT HAS COMPLIED WITH THE LOCAL RULE
           GOVERNING REMOVAL.
21
22         A copy of the entire state court record, as it existed on the date of this filing, is
23 attached as Exhibit C [1 – 8]. See L.R.Civ. 3.6(b). A declaration of Lindsay G. Leavitt,
24 confirming that the state court record attached as Exhibit C is true and complete, is
25 attached as Exhibit D. No motions are pending in the state court. See L.R.Civ. 3.6(c).
26 Contemporaneously with this filing, a separate notice will be filed in state court with a
27 copy of this Notice attached as Exhibit E. See L.R.Civ. 3.6(a).
28
                                                                              6958256v1(69171.1)
        Case 2:20-cv-00343-DWL Document 1 Filed 02/14/20 Page 3 of 4



 1 V.      CONCLUSION
 2         Because this case satisfies the requirements for being in federal district court
 3 and Sheraton Crescent complied with the removal process, this case should be removed
 4 from the Maricopa County Superior Court to the U.S. District Court for the District of
 5 Arizona.
 6         RESPECTFULLY SUBMITTED this 14th day of February, 2020.
 7                                            JENNINGS, STROUSS & SALMON,
                                              P.L.C.
 8
                                              By s/ Lindsay G. Leavitt
 9                                              Lindsay G. Leavitt
                                                One East Washington Street, Suite 1900
10                                              Phoenix, Arizona 85004-2554
                                                Attorneys for Defendant
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                          6958256v1(69171.1)
     Case 2:20-cv-00343-DWL Document 1 Filed 02/14/20 Page 4 of 4



 1                        CERTIFICATE OF SERVICE
 2      I hereby certify that on February 14, 2020, I electronically transmitted the
        attached document to the Clerk’s Office using the CM/ECF System for filing
 3      and transmittal of a Notice of Electronic Filing to the following CM/ECF
        registrants:
 4
 5                                  Peter Srojnik
                               7847 N. Central Avenue
 6                               Phoenix, AZ 85020
                                  ps@strojnik.com
 7
        I hereby certify that on February 14, 2020, I served the attached document by
 8      mail on the following, who are not registered participants of the CM/ECF
        System:
 9
                                                        s/ Tana Davis-Digeno
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                    6958256v1(69171.1)
